Costs in favor of the respondent and against the appellant having been awarded on a previous motion, and the appellant having failed to pay the same, this motion to dismiss his appeal is granted, with ten dollars costs, unless on or before November 1, 1937, he pays the costs previously awarded and the costs awarded on this motion, perfects his appeal, and files and serves his record and brief, on or before November 1,1937, and is ready for argument at the November term, in which event the motion is denied. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.